Citation Nr: 1108187	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  00-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for an acquired mental disorder.  In April 1999 and May 1999, the Veteran submitted statements constituting a notice of disagreement.  She subsequently perfected her appeal in January 2000.

In May 2005, the Veteran presented sworn testimony during a video conference hearing in Des Moines, Iowa, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2009, the Board remanded the Veteran's claim of entitlement to service connection for depression or other acquired mental disorder, to include posttraumatic stress disorder (PTSD), to the Appeals Management Center (AMC) for further evidentiary development, including attempting to verify the Veteran's reported stressors and providing her with a VA psychiatric examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC obtained deck logs from the time of the Veteran's service aboard the USS ORISKANY and USS CONSTELLATION.  Additionally, the AMC scheduled the Veteran for a VA examination in August 2010 and provided her with notice of this examination in the same month.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disability is the result of a disease or injury in active duty service, to include any reported in-service stressors.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the Board's adjudication of the Veteran's claim, letters dated in April 2002, January 2005, and September 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a letter dated in December 2009 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to her.  After she was provided adequate notice, she was provided time to respond with additional argument and evidence and the claim was readjudicated and additional supplemental statements of the case were provided in February 2005, July 2009, and December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The Veteran was scheduled for VA psychiatric examinations in January 2005, July 2009, and August 2010.  Before each scheduled examination, the Veteran was provided notice of the examination, including the time and location.  However, the Veteran failed to report to any of these examinations.  She has not shown good cause for her failure to report for any of the scheduled examinations, nor did she request that they be rescheduled.  The Board notes that the duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As VA has made three separate attempts to schedule the Veteran for the appropriate VA examination, and she failed to report for each of the examinations with no good cause shown, the Board finds that the duty to assist has been satisfied with regard to providing the Veteran with a VA examination.  As such, the Board will adjudicate the matter based on the available medical evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that she has PTSD as a result of stressful experiences in service.  Specifically, the Veteran alleges she assisted with burials at sea, a live bomb was removed from the ship deck, and planes with live bombs crashed into the ship deck, while serving on the USS ORISKANY and USS CONSTELLATION.  She contends that her current PTSD, or other psychiatric disorder, is the result of one or more of these incidents and, thus, believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  Under the new regulation, if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).

Initially, the Board notes that there is no evidence that the Veteran had combat service.  Her Form DD-214 is negative for any awards or medals indicating combat experience.  Although the Veteran claims that she was awarded a "Vietnam Combat Medal" and a "Medal of Courage," there is no indication that either of these medals exists or that the Veteran was ever awarded such medals.  Thus, the Board concludes that 38 U.S.C.A. § 1154(b) is not for application.  The Veteran's Form DD-214, however, does show a Presidential Unit Citation, indicating that the Veteran's unit may have been in a combat area.  Although this does not verify actual combat for the Veteran, it does seem to indicate that the Veteran may have been exposed to hostile military action.  

In addition, the Veteran has alleged several in-service stressors, including seeing enemy and non-enemy planes with and without live bombs crash onto the ship decks and assisting with burials at sea.  On remand, the AMC attempted to verify these claimed stressors.  Deck logs from the USS ORISKANY and USS CONSTELLATION show that multiple planes crashed into the ocean near the ships, but make no mention of bombs or crash landings onto either ship's deck.  The deck logs showed no deaths or burials at sea.  The deck logs show no verification of the Veteran's reported stressors.  

Even if the Board were to ignore the lack of corroborating evidence of an in-service stressor(s), the Veteran's claim would still fail as there is no evidence linking her current psychiatric disability to service.  As noted above, the Veteran was afforded three separate opportunities for a VA psychiatric examination and nexus opinion.  However, the Veteran failed to report to each of these examinations.  Therefore, an opinion on a possible medical nexus between the Veteran's military service and a current psychiatric disability could not be provided.  Furthermore, the medical evidence of record does not provide a sufficient medical nexus to grant service connection.  Although the claims file includes numerous VA and private psychiatric treatment records showing treatment for various psychiatric disorders, including possible PTSD, none of the records link the Veteran's psychiatric diagnoses to her military service.

In this case, the only evidence which purports to relate the Veteran's current psychiatric disorder(s) to her military service consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate her symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what she experiences, she is not able to provide competent evidence as to the etiology of her psychiatric disorder.  Competent evidence linking the Veteran's psychiatric disability to service is lacking in this case.

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although a single July 1969 service treatment record indicated that the Veteran was seen for situational anxiety about her poor performance in school, her separation examination was normal for psychiatric symptoms.  Further, there is no evidence that she sought psychiatric treatment until May 1979, nearly 5 years after her separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  As such, the evidence simply does not support a finding of continuous symptoms since active duty and the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, there is no sufficient corroborating evidence that the Veteran experienced in-service stressors.  Further, even if the Board were to accept her allegations of in-service stressors, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, to include her reported stressors, and her current psychiatric disorder(s).  Although the Board notes the Veteran's current disability and alleged in-service stressors, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


